United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3071
                        ___________________________

                                  Byron K. Daniels

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Department of Housing and Urban Development; Metropolitan Housing Alliance;
  Robyn Hornes; Kathy Washington; Sunset Terrance; Kalimba Summerville

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: July 6, 2018
                               Filed: July 12, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Byron K. Daniels appeals the order of the district court1 dismissing with
prejudice his claims brought under 42 U.S.C. §§ 3604(a)-(b), (f) (the Fair Housing


      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
Act); 1982 (property rights of citizens); and 1983 (civil action for deprivation of
rights). After de novo review, see Carter v. Huterson, 831 F.3d 1104, 1107 (8th Cir.
2016) (standard of review for grant of motion to dismiss for failure to state claim), we
conclude that the district court did not abuse its discretion when it dismissed with
prejudice all of Daniels’s claims against the defendants, see Wright v. Anthony, 733
F.2d 575, 577 (8th Cir. 1984) (where complaint on its face showed that no cause of
action could be stated against defendants and dismissal with leave to amend would
serve no useful purpose, court clearly was acting within its discretion in dismissing
complaint with prejudice).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-